Citation Nr: 0515610	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a previously and finally denied 
claim for service connection for a psychiatric disorder.  The 
veteran perfected an appeal of that decision.  For good cause 
shown, the veteran's motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The veteran's appeal was previously before the Board in 
February 1998, at which time the Board found that new and 
material evidence had not been received to reopen the 
previously denied claim.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  As the result of a motion filed by the Secretary, 
in a December 1998 order the Court vacated the Board's 
February 1998 decision and remanded the appeal for 
application of the revised definition of new and material 
evidence promulgated in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In a June 1999 decision the Board applied the revised 
definition of new and material evidence, and again determined 
that new and material evidence had not been received to 
reopen the previously denied claim.  The veteran also 
appealed the June 1999 decision to the Court.  As the result 
of another motion filed by the Secretary, in an August 2001 
order the Court vacated the June 1999 decision and remanded 
the appeal to the Board for compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and implemented at 38 C.F.R. § 3.159 (2004).

In a January 2003 decision the Board found that VA had 
complied with the requirements of the VCAA, and again 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
appealed the January 2003 decision to the Court.  As the 
result of an additional motion filed by the Secretary, in a 
January 2005 order the Court found that the Board had not 
provided sufficient reasons and bases for determining that VA 
had complied with the requirements of the VCAA, that VA had 
failed to obtain VA treatment records that were deemed to be 
of record, and that VA had failed to instruct the veteran to 
submit private treatment records that might be relevant to 
her claim.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that adequate notice requires a 
claimant to be informed of what she must show to prevail in a 
claim, what information and evidence she is responsible for 
providing, and what evidence VA will secure.  

In the January 2005 order the Court found that the Board's 
January 2003 decision was deficient because the Board did not 
address section 5103a's requirement that (1) VA notify the 
claimant of the information and evidence VA would obtain, and 
what the claimant was expected to provide; and (2) section 
38 C.F.R. § 3.159(b)'s requirement that VA instruct the 
claimant to submit any evidence in her possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated in August 1995.  In Pelegrini the Court found 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the RO did not err in 
failing to comply with the timing requirement of the notice.  
The Court also found, however, that in such cases the 
claimant would still be entitled to a section 5103a notice 
and subsequent VA process.  Pelegrini, 18 Vet. App. at 122.

The Board notes that in January 2003, while her appeal was 
pending at the Board, the veteran submitted an additional 
claim for service connection for a psychiatric disorder.  In 
conjunction with that claim, in a July 2003 notice the RO 
informed the veteran of the evidence needed to substantiate 
her claim for service connection, including the definition of 
new and material evidence.  The RO informed her that the 
evidence needed to substantiate her claim consisted of 
evidence of an in-service disease or injury, medical evidence 
of a current disability, and medical evidence showing a nexus 
between the currently diagnosed disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996)(table).  

In the veteran's case her service medical records show that 
she was treated in service for a passive-aggressive reaction, 
chronic and severe, that existed prior to her entrance into 
service.  In the initial November 1965 denial of service 
connection, the RO determined that the passive-aggressive 
reaction was a constitutional or developmental disability 
that was not subject to service connection.  In March 1981 
the veteran submitted evidence showing that she had been 
hospitalized in December 1977 for psychotic thinking.  
Additional medical records show treatment for paranoid 
schizophrenia through at least 1986.  In order to reopen her 
claim, the appellant should submit medical evidence showing 
that the psychotic disorder that was diagnosed in December 
1977 is etiologically related to the passive-aggressive 
reaction that was treated during service, and that the 
passive-aggressive reaction is not a constitutional or 
developmental abnormality that existed prior to her entering 
service.

The RO also informed her of the information and evidence that 
she was required to submit, and the evidence that VA would 
obtain on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  The RO informed 
her that although VA would make reasonable efforts to obtain 
the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
her of the law and governing regulations, the reasons for the 
determinations made regarding her claim, and the need to 
submit medical evidence showing that her currently diagnosed 
psychiatric disorder is related to the symptoms she had in 
service.  In these documents the RO also informed her of the 
cumulative evidence previously provided to VA or obtained by 
VA on her behalf.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  Quartuccio, 16 Vet. 
App. at 183.

Although the July 2003 notice was sent following the August 
1995 decision, the veteran has had almost two years following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  In an April 2005 statement the veteran 
indicated that she had no additional evidence to submit.  
Following the July 2003 notice the RO re-adjudicated the 
veteran's claim in an August 2003 rating decision, which the 
veteran also appealed.  In the August 2003 rating decision 
the RO considered all the evidence of record and determined 
that the veteran had not submitted new and material evidence 
since her claim for service connection was initially denied 
in November 1965.  In resolving her appeal the Board will 
also consider all the evidence now of record.  

The Board notes that in the July 2003 notice the RO did not 
expressly instruct the veteran to submit any evidence in her 
possession that pertains to the claim.  See Pelegrini, 18 
Vet. App. at 121.  Since her original claim was filed in 
November 1965, however, the file has been documented with 
numerous letters between the veteran and the RO, and between 
the RO the veteran's Congressional representatives.  Given 
her multiple claims and appeals and the advocacy on her 
behalf by her appointed representatives as well as her 
Congressional representatives, the Board finds no reasonable 
possibility that if she had any relevant evidence in her 
possession she would have failed to submit such evidence.

The Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
her claim was re-adjudicated after the notice was provided.  
In addition, the failure to expressly instruct her to submit 
any relevant evidence in her possession was not prejudicial 
because, given the extensive history of the veteran's claims 
and appeals, it is reasonable to assume that she would have 
submitted any relevant evidence in her possession.  For these 
reasons the Board finds that VA has fully complied with the 
duty to notify provisions of the VCAA.

In the January 2005 order the Court also found that the 
veteran had reported receiving treatment for her claimed 
disability at Lowry Air Force Base in Colorado; the VA 
Medical Center (MC) (McGuire Hospital) in Richmond, Virginia; 
the Naval Hospital in Portsmouth, Virginia; [Maryview] 
Hospital in Portsmouth, Virginia; and the State Hospital in 
Williamsburg, Virginia.  The Court found that it did not 
appear that VA had made any attempt to obtain these records, 
or to inform the veteran of the need to submit the records to 
VA.

The Court noted that because the veteran's claim was received 
prior to August 2001, VA had no duty to assist her in 
developing the private medical records in support of her 
claim.  See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001), codified at 38 C.F.R. § 3.159(c) (2004); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  VA 
treatment records are, however, deemed to be evidence of 
record, and should be considered by the Board prior to 
determining whether new and material evidence has been 
received.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
For this reason the case is being remanded in order to obtain 
the veteran's VA treatment records since her separation from 
service, in that she is unable to remember when she was 
treated at the Richmond VAMC.

In Graves v. Brown, 8 Vet. App. 522, 525 (1996), the veteran 
sought reopening of a previously denied claim for service 
connection for hypertension and reported that his physician 
had provided an opinion linking the currently diagnosed 
hypertension to his military service.  The Court held that, 
because VA was on notice of the existence of evidence that 
might be new and material, VA was obligated to inform the 
veteran to obtain the evidence and submit it to VA.  In the 
January 2005 order the Court relied on the holding in Graves 
in determining that, because the veteran had reported 
receiving treatment for a psychiatric disorder following her 
separation from service, VA was obligated to instruct her to 
obtain those records and submit them to VA.

Unlike in Graves, however, the veteran has not indicated that 
any information in the post-service treatment records links 
her currently diagnosed psychiatric disorder to military 
service.  Records of treatment and a diagnosis many years 
after service, which do not document any nexus to service, 
cannot be new and material.  Cornele v. Brown, 6 Vet. App. 
59, 62 (1993).  In the instant appeal, therefore, the veteran 
has not indicated the existence of medical evidence that 
"could be new and material."

Regardless, a review of the evidence in the claims file shows 
that, in conjunction with prior claims, the RO obtained the 
records of treatment from the Portsmouth Naval Hospital; 
Maryview Community Mental Health Center; the Portsmouth 
Psychiatric Center; and the Eastern State Hospital in 
Williamsburg, Virginia.  In addition, the treatment at Lowry 
Air Force Base in Colorado occurred during service, and is 
documented in the veteran's service medical records.  The 
earliest documentation of a psychiatric disorder after 
service was in 1977, more than 25 years after her separation 
from service.  None of the post-service records show a nexus 
between the currently diagnosed psychiatric disorder and any 
disease or injury incurred in service, or indicate that the 
onset of the psychiatric disorder occurred in service.

In the July 2003 notice the RO informed the veteran that she 
needed to submit medical evidence of a current disability, 
and medical evidence showing a nexus between the currently 
diagnosed disability and the in-service disease or injury.  
Caluza, 7 Vet. App. at 506.  The Board finds, therefore, that 
VA has complied with the requirement in Graves to inform the 
veteran of the need to submit evidence that might be new and 
material, which in this case is medical evidence of a nexus 
to service.

The Board notes that in her July 2004 substantive appeal 
pertaining to the RO's August 2003 denial, and in a July 2004 
statement the veteran requested a personal hearing before a 
Veterans Law Judge sitting at the RO.  Although hearings have 
been scheduled on at least two prior occasions, at which the 
veteran failed to appear, in order to provide her with due 
process she should again be given the opportunity to present 
testimony.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VAMC in 
Richmond, Virginia, since her separation 
from service.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

2.  The RO should schedule a hearing 
before a Veterans Law Judge at the RO.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


